Title: Tunis Wortman to Thomas Jefferson, 30 July 1813
From: Wortman, Tunis
To: Jefferson, Thomas


          Sir New York July 30. 1813.
          With diffidence I have undertaken the task to establish and conduct a new press in this city, under the title of Standard of Union.
          A copy of its prospectus is inclosed for your perusal.
          Not venturing to make any promise in regard to the talent of the paper, I shall only answer for the integrity of its principles, and its unshaken devotion to that great cause, which from my youth upwards, I have always believed inseparable from the happiness of our country.
          Personally a stranger to you, nothing but a firm conviction that you continue to approve and wish success to those sentiments which have governed the tenor of your life, could justify my writing.
          I disdain flattery, but why should I withhold the expression of honest and sincere esteem? For years I have been in the habit of revering your virtues. I wish you much felicity in the shade of retirement and in the evening of your days.
          I venture to request your name as a subscriber to the paper; and, should you approve the undertaking, a line expressive of your good opinion would be doubly gratifying and encouraging.
          With every sentiment of sincere respect. Yours.T wortman5 Frankfort Street
         